Citation Nr: 1013662	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  99-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Validity of an overpayment of pension benefits in the 
calculated amount of $10,662.

2. Entitlement to waiver of overpayment of pension benefits 
in the calculated amount of $10,662.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO in 
Cleveland, Ohio, which terminated retroactively pension 
payments, creating an overpayment of $10,662 and a December 
1998 decision of the Committee on Waivers and Compromises 
(COWC), which denied waiver of recovery of an overpayment.  
The appellant relocated and his claim is now being addressed 
by the RO in Louisville, Kentucky.

The Board previously remanded these issues in August 2008.  
The case returns now for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In the August 2008 remand, the Board instructed several 
actions be taken.  Among these was the instruction that the 
appellant's debt be recalculated, and an audit, as well as an 
explanation, provided to the appellant, and a copy associated 
with the claims file.  

A September 2009 letter was sent to the appellant, generally 
discussing that he needed to submit additional information 
regarding his income for the years 1995, 1996, and 1997.  The 
letter also indicates that the overpayment was created due to 
income from employment from those years, rendering him 
ineligible for pension benefits.  The letter further 
explained that his award for those years was reduced to the 
lesser compensation benefit and that the overpayment was the 
difference between those two amounts.  An audit of the 
amounts due and amounts paid is contained in the claims 
folder.  There is no indication that the audit was provided 
to the appellant, as required in the Board remand.  

Additionally, the Board required that copies of records 
pertaining to the withholding of the appellant's pension 
benefits to recoup overpayments for the period from 1995 to 
1997, including effective dates and amounts, be associated 
with the claims file.  This did not occur.  The RO mentioned 
an April 2007 letter sent to the appellant indicating that 
the recovery of $5,954 had been completed.  This is 
inadequate for two reasons.  First, this letter does not 
constitute all of the records pertaining to recoupment.  The 
November 2009 SSOC indicates that the VA Debt Management 
Center (DMC) had no records regarding the recovery of the 
debt, but there is no explanation as to why or even a record 
of the DMC response to that effect.  Second, the RO issued a 
Supplemental Statement of the Case that continues to conclude 
that the correct amount of overpayment is $10,662, not $5,954 
as discussed in the April 2007 letter.  The Board's 
instruction that the amount of debt be recalculated was to 
determine what amount, either $10,662, $5,954, or some other 
amount, was the correct amount of overpayment; it does not 
appear, however, that the RO has completed the Board's 
instruction.  The Board remands for compliance and further 
adjudication.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant's debt must be 
recalculated, and an audit, as well as an 
explanation of the income attributed to 
the various time periods, provided to the 
appellant, and a copy associated with the 
claims file.

2.  Request that the VA DMC (or other VA 
administrative unit possessing the 
relevant information) provide copies of 
records pertaining to the withholding of 
the veteran's pension benefits to recoup 
overpayments for the period from 1995 to 
1997.  Specifically, the amounts and 
effective dates of the withheld benefits 
should be provided, as well as any 
notifications provided to the appellant of 
the withholding.  Any requests for 
information and any response must be 
recorded in the claims file and an 
explanation provided should such records 
be unavailable.

3.  Thereafter, review the issue of the 
validity of the overpayment of $10,662 (or 
as $5,954, or as otherwise recalculated, 
if different) and review the claim for 
waiver of recovery of an overpayment in 
the calculated amount of $10,662 or of 
$5,954, as appropriate.  The RO must 
address whether $10,662 or $5,954 is the 
correct amount of the overpayment.  

If the decisions on these issues are 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


